 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE PYLE,                                    No. 2:18-cv-2740-MCE-KJN
12                      Plaintiff,
13           v.                                      ORDER
14    HOME DEPOT USA, INC.,
15                      Defendant.
16

17

18          The undersigned hereby disqualifies himself from this action pursuant to 28 U.S.C. § 455.

19   Accordingly, IT IS HEREBY ORDERED that the Clerk of Court refer this case to another

20   available United States Magistrate Judge for any further proceedings which may be appropriate or

21   required.

22          IT IS SO ORDERED.

23   Dated: October 12, 2018

24

25

26
27

28
                                                     1
